Casie Walker
                                              Burnet County District Clerk
                                             1701 East Polk Street, Suite 90
                                               Burnet, Texas 78611-2757
                                                 Phone (512) 756-5450




                                                                        January 15, 2015
January 15, 2015

Third Court of Appeals
via email


Re:    Court of Appeals Number: 03-12-00793-CR
       Trail Court Number: 40147


Style: MICHAEL LEE ELLIOTT, Jr
       v.
       The State of Texas

       Per TRAP 51.2(a)(1), this letter is to inform you we received the mandate in the above
referenced case on January 07, 2015.


Sincerely,




Casie Walker
District Clerk